Order entered January 6, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00486-CR

                                       JOSE MAYA, Appellant

                                                V.

                                   THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-34710-T

                                             ORDER
        Appellant’s December 31, 2014 motion to accept the brief tendered is GRANTED.

Appellant’s brief received by the Clerk of the Court on December 31, 2014 is DEEMED timely

filed on the date of this order.

                                                       /s/   LANA MYERS
                                                             JUSTICE